 

U.S. Department of Justice eg ae
' a .

United States Attarpey Sy .

 

 

 

 

Southern District of Neig, York -
‘Abie Aas.
as

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

June 24, 2021
By ECF sO

The Honorable George B. Daniels
United States District Judge OP, B.
Southern District of New York

500 Pearl Street ‘Dated: sy Q 4 9 DoH

New York, New York 10007

 

 

Re: United States v. Tajie Coleman, 13 Cr. 596 (GBD)
Dear Judge Daniels:
The Government writes, with the consent of counsel for defendant Tajie Coleman, to
respectfully request that the Court set the following briefing schedule in connection with the

defendant’s motion for compassionate release pursuant to 18 U.S.C. § 3582(c) (Dkt. 62):

e July 2, 2021: Government’s response
e July 16, 2021: Defendant’s reply, if any

Counsel for the defendant consents to this briefing schedule.
Very truly yours,

AUDREY STRAUSS
United States Attorney

 

By: /s/
Negar Tekeei
Assistant United States Attorney
(212) 637-2482

cc: All counsel of record (by ECF)
